NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DOLORES SANTAMARIA,                             No.    14-72639

                Petitioner,                     Agency No. A073-936-772

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Dolores Santamaria, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum. Our jurisdiction

is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Tamang v. Holder, 598 F.3d 1083, 1088 (9th Cir. 2010). We

deny in part and dismiss in part the petition for review.

      The record does not compel the conclusion that Santamaria timely filed her

asylum application or that she established extraordinary circumstances to excuse

the untimely filing. See 8 C.F.R. § 1208.4(a)(5).

      We lack jurisdiction to review Santamaria’s arguments concerning

prosecutorial discretion. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                  14-72639